C-- 3U tT . A P P E
                                                                                                  1         0r
                                                                                                         51. <
                                                                                                                      S
                                                                                                               d J

                                                                                               201It KAR 25   Ui 8. 52

    IN THE COURT OF APPEALS OF THE STATE OF WAS

                                                DIVISION II

STATE OF WASHINGTON,                                                         No. 43887 -9


                                     Respondent,


         V.




CORY STEVEN WILLIAMS,                                                  UNPUBLISHED OPINION


                                     I1


          WORSWICK, C. J. —     Following a bench trial, the trial court found Cory S. Williams guilty

of custodial assault. Williams appeals his conviction, asserting that ( 1) the trial court violated his

jury trial right when it accepted his jury trial waiver without performing an adequate on -the-

record colloquy to determine whether the waiver was knowingly, intelligently, and voluntarily

given; and (2) his counsel was ineffective for failing to assert an affirmative self -
                                                                                     defense claim.

In his   statement of   additional   grounds   for   review ( SAG),   Williams raises a number of claims that


we cannot address because they either ask us to reweigh the evidence and evaluate the credibility

of witnesses or refer to matters outside the trial record. We affirm.

                                                       FACTS


          Williams was a juvenile offender housed in the Cougar Lodge unit of Naselle Youth


Camp, a Washington State juvenile corrections facility. On December 19, 2011, Program

Manager Janet Darcher ordered residents to their rooms after observing disruptive behavior in

the unit. After a staff member informed Darcher that Williams was upset, she went to

Williams'     s room and saw   that he was getting "     angrier and angrier" while   pacing   around   the
No. 43887 -9 -II



room with      his    shirt off.   Report      of   Proceedings ( RP) (   Aug. 15, 2012) at 66. Darcher called for

backup    to   assist with   Williams.             Staff members Michael Ennis and Alan Gregory responded to

Darcher' s call and went to Williams' s room to remove him to an isolation room.


          When they arrived, Ennis saw Williams pacing around his room with his shirt off. Ennis

said   to Williams, " Cory, it looks like              you' re   ready to fight," to   which   Williams     responded, "   I' m


not   going to    go."    RP ( Aug. 15, 2012) at 37. After giving Williams several minutes to comply

with commands to voluntarily submit to restraints, Ennis attempted to physically restrain

Williams. When Ennis attempted to restrain Williams, Williams grabbed Ennis' s testicles and

started   squeezing for approximately 30                  seconds.    Ennis   yelled, "   He' s got me by the balls. Get

him    off me."       RP ( Aug. 15, 2012) at 28. At some point during the struggle, Ennis also yelled,

 Get him       off.   Get him      off.   I'   m   going to [ expletive] kill him. Get him       off me."    RP ( Aug. 15,

2012) at 29.


          Williams eventually released his hold on Ennis. Darcher and Gregory then restrained

Williams and directed him to the isolation room. On July 6, 2012, the State charged Williams by

amended information with one count of custodial assault.


          On August 10, 2012, Williams signed a jury trial waiver that stated the following:

          The undersigned defendant states that:


          1.   I have been informed and fully understand that I have the right to have my case
               heard by an impartial jury selected from the county where the crime( s) is
               alleged to have been committed;

          2.   I have consulted with my lawyer regarding the decision to have my case tried
               by a jury or by the court;

          3.    I freely and voluntarily give up my right to be tried by a jury and request trial
               by the court.



                                                                     2
No. 43887 -9 -II



Clerk' s Papers ( CP) at 24.


        That same day, the trial court held a hearing to address Williams' s jury trial waiver, at

which the following discussion took place:
                   Trial   court]: [ Defense       please cover the Waiver of Jury Trial
                                                   counsel],

        and then if I have any questions or the Prosecutor wants me to ask any questions,
        I' ll cover those.
                   Defense    counsel]:     Yes.    Your Honor, the Waiver of Jury Trial which is
        dated today has my signature; it has Mr. William[ s]' s signature. I was over at
        Green Hill about —about two hours ago. I was sitting in the conference room
        withmy investigator and Mr. Williams so                 we went over     it in   person.   I reviewed
        the Waiver of Jury Trial form with him                  and    we   discussed the —the reasoning

        behind doing so and the rights that he had and was giving up and we' re giving up
        by signing the Waiver. So we had plenty of time, I believe, to talk about it and he
        had an opportunity to answer —to ask me any questions and I answered them so
        unless Mr. Williams has any further questions about that form that he signed, it' s
        my opinion that it' s a knowing, intelligent, and voluntary Waiver of Jury Trial.
                   Trial   court]:    Mr. Williams, this is Judge Sullivan: Good afternoon, sir.
                   Williams]: Good afternoon.
                   Trial   court] :   Mr. Williams, did        you   hear —do you agree with what your

        attorney just said?
                   Williams]: Yes.
                   Trial   court]:    Were you able to hear everything?
                   Williams]: Yes.


                   Trial   court]:    Okay. And you signed this Waiver of Jury Trial today; is
        that correct?
                   Williams]: Yes, Your Honor.
                   Trial      Did you sign it only after you had enough time to review it
                           court]:


        with your attorney so you knew what in the world you were signing?
                   Williams]: Yes, sir.


RP ( Aug. 10, 2012), at 2 -4. The trial court accepted Williams' s jury trial waiver, and a bench

trial commenced on August 15.


        At trial, Williams testified that he became frustrated and upset after being ordered to his

room. Williams admitted that he was yelling in his room and banging on his door when a staff

member called for backup. Williams also admitted that he took off his shirt to prepare for any



                                                           3
No. 43887 -9 -II



physical altercation with staff. Williams stated that Ennis had asked him to " just walk to the


quiet room,"      but that he " refused" Ennis' s request. RP ( Aug. 15, 2012) at 79. According to

Williams, Ennis then grabbed his neck and head in a manner that caused him to have trouble


breathing. Williams stated that when he reached out to push Ennis off of him, he heard Ennis

yell, " He' s   got my balls."   RP ( Aug. 15, 2012) at 80. Williams claimed that he did not intend to

grab 'Ennis' s testicles and did not intend to harm Ennis. On cross -examination, Williams


testified that Ennis had been polite and professional when asking him to voluntarily walk to the

isolation room.


         The trial court found Williams guilty of custodial assault. Williams timely appeals his

conviction.



                                                   ANALYSIS


                                           I. JURY TRIAL WAIVER


         Williams first asserts that the trial court erred by accepting his jury trial waiver without

performing an adequate on-the -record colloquy to determine whether Williams had knowingly,

intelligently, and voluntarily waived his jury trial right. Specifically, Williams argues that we

must reverse his conviction and remand for a jury trial because the trial court' s colloquy was not

sufficient to determine whether he was specifically advised about his state constitutional right to

a unanimous jury verdict. We disagree.

         We review the validity of a jury trial waiver de novo. State v. Ramirez -
                                                                                 Dominguez, 140

Wn.   App.      233, 239, 165 P.3d 391 ( 2007).   A defendant' s waiver of his or her jury trial right must

be made knowingly, intelligently, voluntarily, and without improper influences. State v. Stegall,

124 Wash. 2d 719, 724 -25, 881 P.2d 979 ( 1994).         A written jury trial waiver " is strong evidence



                                                        El
No. 43887 -9 -II



that the defendant validly waived the                       jury   trial   right."   State v. Pierce, 134 Wash. App. 763, 771,

142 P.3d 610 ( 2006). "             An attorney' s representation that the defendant' s waiver is knowing,

intelligent, and voluntary is also relevant" to a determination of whether the defendant' s jury trial

waiver was valid.             State   v.   Benitez, 175 Wn.           App.       116, 128, 302 P.3d 877 ( 2013) (   citing Pierce,

134 Wn.        App.     at   771).    Additionally, we consider whether the trial court informed the defendant

of his or her jury trial right. Pierce, 134 Wash. App. at 771.

              Washington law requires that a defendant personally express a waiver of his or her jury

trial   right   in   order    for the   waiver       to be   valid.    Pierce, 134 Wn.       App.   at   771.   But Washington law


does not require the trial court to conduct an extensive on- the -record colloquy with the defendant

prior to finding that the defendant validly waived his or her jury trial right. Pierce, 134 Wn.

App.     at   771. "    As a result, the right to a jury trial is easier to waive than other constitutional

rights."       Benitez, 175 Wash. App. at 129.

              Williams argues that the trial court was required to conduct a more extensive colloquy


before it could find that he validly waived his jury trial right because his written jury trial waiver

did not fully inform him of his state constitutional right to a unanimous jury verdict. But we

have repeatedly held that an extensive on- the -record colloquy is not required prior to accepting a

defendant' s jury trial waiver. See, e. g., Pierce, 134 Wash. App. at 771; Benitez, 175 Wash. App. at

128 -29. And our supreme court has held that a trial court need not conduct an on- the -record


colloquy to advise a defendant seeking to waive his jury trial right about the specific

consequences of              waiving       a   jury trial   before accepting the defendant'         s waiver, rather, "   all that is


required        is   a personal expression of waiver                 from the defendant." Stegall, 124 Wash. 2d at 725.




                                                                             5
No. 43887 -9 -II



             Here, Williams signed and submitted a written jury trial waiver that stated he ( 1) was

informed          of   his jury trial    right, (   2) consulted with his attorney about the decision to waive his

jury      trial   right, and (   3) "   freely and voluntarily" waived his jury trial right. Additionally, defense

counsel stated to the trial court that he had reviewed the jury trial waiver form with Williams,

discussed with Williams the reasons for waiving a jury trial, and believed that Williams had

 knowing[ ly],           intelligent[ ly],    and voluntar[    ily]" waived his jury trial right. RP ( Aug. 10, 2012)

at   3.    And the trial court confirmed with Williams that he had signed the waiver form and that he


agreed with defense counsel' s statements regarding his jury trial waiver. This was adequate to

show that Williams personally expressed his desire to waive his jury trial right and, thus, we hold

that the trial court did not err by accepting the waiver without conducting a more extensive on-

the -record colloquy with Williams.

                                            II. INEFFECTIVE ASSISTANCE OF COUNSEL


             Next, Williams asserts that his defense counsel was ineffective for failing to assert a

claim of self defense. Again, we disagree.
              -

              We review ineffective assistance of counsel claims de novo. State v. Binh Thach, 126

Wn.       App.     297, 319, 106 P.3d 782 ( 2005). To prevail on an ineffective assistance of counsel


claim, Williams must show both that ( 1) counsel' s performance was deficient and ( 2) the

deficient performance prejudiced him. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674 ( 1984); State v. Brockob, 159 Wash. 2d 311, 344 -45, 150 P.3d 59 ( 2006).


Performance is deficient if, after considering all the circumstances, it falls below an objective

standard of reasonableness. State v. McFarland, 127 Wash. 2d 322, 334 -35, 899 P.2d 1251 ( 1995).


If a defendant fails to establish either prong of the ineffective assistance of counsel test, we need



                                                                    31
No. 43887 -9 -I1



not   inquire further. State      v.   Foster, 140 Wn.        App.   266, 273, 166 P.3d 726 ( 2007). Defense


counsel does not render deficient performance by failing to request a jury instruction

unsupported by the evidence. See State v. Staley, 123 Wash. 2d 794, 803, 872 P.2d 502 ( 1994)

 defendant is   entitled    to   jury   instructions if they    are supported   by   the   evidence);   State v. King, 24
Wash. App. 495, 501, 601 P.2d 982 ( 1979), ( counsel not required to argue self -
                                                                               defense where the


defense is not warranted by the facts).

          Generally, a defendant alleging self -
                                               defense must produce some evidence of

circumstances amounting to self -
                                defense. State v. Riley, 137 Wash. 2d 904, 909, 976 P.2d 624

    1999). But where the defendant asserts self -
                                                defense in connection with an alleged custodial

assault, he or she must produce some evidence that he or she was in actual, imminent danger of

serious   injury   or   death. See State      v.   Bradley,   141 Wash. 2d 731, 737 -38, 10 P.3d 358 ( 2000). 1       The

requirement that a defendant produce evidence that he. or she was " in actual, imminent danger of

serious injury or death" before asserting a self defense claim in a prosecution for custodial
                                                 -

assault applies equally to custodial assaults alleged to have been committed in a juvenile

corrections   institution. State        v.   Garcia, 107 Wn.     App.    545, 548, 27 P.3d 1225 ( 2001).      When


determining whether the evidence at trial was sufficient to support a self -
                                                                           defense instruction, we

view the evidence in the light most favorable to the defendant. See State v. Fernandez-Medina,

141 Wash. 2d 448, 455 -5.6, 6 P.3d 1150 ( 2000). ( " When                 determining if the evidence at trial was

sufficient to support the giving of an instruction, the appellate court is to view the supporting

evidence in the light most favorable to the party that requested the instruction. ").


1
    Williams does not address this heightened requirement for self -
                                                                   defense claims in the context of
a custodial assault prosecution.




                                                                 7
No. 43887 -9 -II



        Viewing the evidence in a light most favorable to Williams, there is no evidence in the

record to support his claim of self -
                                    defense. Although Williams testified that Ennis had restrained

him in a manner that caused him to have trouble breathing, he presented no evidence that the

restraint placed   him " in   actual,   imminent danger   of serious    injury   or   death." Garcia, 107 Wn.


App.   548. Because Williams would not have been entitled to a self -
                                                                    defense instruction had

defense counsel requested one, his counsel' s performance was not deficient and, thus, he fails to

demonstrate ineffective assistance of counsel.


                                                     III. SAG


        In his SAG, Williams first asserts that he. was unfairly targeted. by juvenile corrections

staff because he was the only African American individual in the unit. But there is no evidence

in the record supporting this assertion and, thus, we decline to address it. See McFarland, 127
Wash. 2d at 335 ( reviewing courts do not consider matters-outside the record in a direct appeal).

Williams also asserts ( 1) that his defense counsel advised him to waive his jury trial right

because Pacific County residents are racist and ( 2) that defense counsel failed to tell him that a

jury had to be unanimous to convict him. Again, Williams' s assertions refer to matters outside

the trial record and, thus, we do not address them further.

         Next, Williams asserts that it is implausible that he would have been able to clench

Ennis' s testicles for a full 30 seconds while other staff members were present to assist Ennis. He

also appears to argue that witnesses against him presented false testimony at his trial. But we do

not address these assertions because they ask us to reweigh the evidence and to evaluate the

credibility   of witnesses.    See State   v.   Walton, 64 Wn.   App.   410, 515 -16, 824 P.2d 533 ( 1992)
No. 43887- 9- 11



Appellate courts defer to the trier of fact on issues of conflicting testimony, witness credibility,

and the weight of evidence.).


        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                                     Worswick, C. J.
We concur:




            J.




                                                   we